DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 11/18/2021 in which claims 1,3,7, and 8 are currently amended. By this amendment, claims 1-8 are still pending in the application.
Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
Regarding claim 1 and its dependent claims thereof, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…a battery electronic control unit (ECU); satellite devices each of which measures a voltage at a battery cell in response to a command signal wirelessly outputted from the battery ECU; and a wireless module which achieves a wireless communication between the battery ECU and each of the satellite devices after a wireless connection between the battery ECU and each of the satellite devices is completed, wherein when receiving a start signal outputted before a start switch for a drive power source of the vehicle is turned on, the wireless module is activated to start the wireless connection between the battery ECU and each of the satellite devices”.
Claims 2-8 depend directly from claim 1 and thus are allowed for the same reasons.
The aforementioned limitations, in particular, wherein when receiving a start signal outputted before a start switch for a drive power source of the vehicle is turned on, the wireless module is activated to start the wireless connection between the battery ECU and each of the satellite devices, in combination with all remaining limitations of the respective claims are 
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,725,069 to Krishnan discloses the general state of the art regarding keyless vehicle systems.
USPAT 6,819,229 to Ghabra et al., (Ghabra) discloses the general state of the art regarding a countermeasure system and method for vehicle passive entry system.
USPAT 10,894,484 to Han et al., (Han) discloses electric automobile energy monitoring and swapping network in remote monitoring of cloud computing network.
JP 2011163295 to Matsubara discloses a remote starting device.
JP 2005001452 to Hayashi et al., (Hayashi) discloses a vehicular power control device.
CN 1522905 to Ohtaki et al., (Ohtaki) discloses the general state of the art regarding an engine switching device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 27, 2021